Exhibit 10.8(b)

 

 OTHER COMPENSATION AND BENEFIT
ARRANGEMENTS FOR
NON-EMPLOYEE DIRECTORS  

 

The principal compensation arrangements and practices for First Horizon National
Corporation’s non-employee directors generally are governed by the company’s
Director Policy. Relevant portions of the Director Policy are filed as a
separate exhibit. The company reimburses its directors for their expenses
incurred in attending meetings. The company does not consider this to be
compensatory. In addition, the following benefits have been approved by the
Board as additional compensation to all or specified non-employee directors for
service as a director:

 

1)a personal account executive     2)a no-fee personal checking account for the
director and his or her spouse     3)a no-fee VISA card     4)no fee for a safe
deposit box     5)no fee for traveler’s checks and cashier’s checks     6)if the
Board has authorized a stock repurchase program, the repurchase of shares of the
company’s common stock at the day’s volume-weighted average price with no
payment of any fees or commissions if the repurchase of the director’s shares is
otherwise permissible under the repurchase program that has been authorized    
7)use of tickets or other rights acquired by the company or any of its
subsidiaries to attend events, dinners or other functions to enhance business,
marketing, or community relations; provided that the aggregate value of such
tickets or rights used in any year shall not exceed $5,000 per director.

 

Directors who are officers of the company are not separately compensated for
their services as directors.

 